655 S.E.2d 405 (2007)
Polly Pate WILSON, Individually and as Administratrix of the Estate of Waddell H. Pate, Lydia P. Dugan, Janet Pate Holmes, and Darien Pate
v.
Aaron L. GREEN and Mildred Green Pate.
No. 473P07.
Supreme Court of North Carolina.
November 8, 2007.
Jim W. Phillips, Jr., Greensboro, Charles F. Marshall, III, Raleigh, for Green and Pate.
Charles D. Meier, Wilmington, Sidney S. Eagles, Jr., Laura M. Loyek, Raleigh, for Wilson, et al.

ORDER
Upon consideration of the petition filed on the 25th day of September 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."